
	
		II
		109th CONGRESS
		2d Session
		S. 3948
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. Frist introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 27 of title 18, United States Code, to
		  prohibit the unauthorized construction, financing, or, with reckless disregard,
		  permitting the construction or use on one’s land, of a tunnel or subterranean
		  passageway between the United States and another country.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Border Tunnel Prevention
			 Act.
		2.Construction of border
			 tunnel or passage
			(a)In
			 generalChapter 27 of title
			 18, United States Code, is amended by adding at the end the following:
				
					554.Border tunnels and
				passages
						(a)Any person who knowingly constructs or
				finances the construction of a tunnel or subterranean passage that crosses the
				international border between the United States and another country, other than
				a lawfully authorized tunnel or passage known to the Secretary of Homeland
				Security and subject to inspection by the Bureau of Immigration and Customs
				Enforcement, shall be imprisoned for not more than 25 years.
						(b)Any person who knows or recklessly
				disregards the construction or use of a tunnel or passage described in
				subsection (a) on land that the person owns or controls shall be imprisoned for
				not more than 15 years.
						(c)Any person who uses a tunnel or passage
				described in subsection (a) to unlawfully smuggle an alien, goods (in violation
				of section 545), controlled substances, weapons of mass destruction (including
				biological weapons), or a member of a terrorist organization (as defined in
				section 212(a)(3)(B)(vi) of the Immigration and Nationality Act (8 U.S.C.
				1182(a)(3)(B)(vi))) shall be subject to a maximum term of imprisonment that is
				twice the maximum term of imprisonment that would have otherwise been
				applicable had the unlawful activity not made use of such a tunnel or
				passage.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 27 of title 18, United States Code, is amended by adding
			 at the end the following:
				
					
						Sec. 554. Border tunnels and
				passages.
					
					.
			(c)Criminal
			 forfeitureSection 982(a)(6)
			 of title 18, United States Code, is amended by inserting 554,
			 before 1425,.
			3.Directive to the
			 United States Sentencing Commission
			(a)In
			 generalPursuant to its
			 authority under section 994 of title 28, United States Code, and in accordance
			 with this section, the United States Sentencing Commission shall promulgate or
			 amend sentencing guidelines to provide for increased penalties for persons
			 convicted of offenses described in section 554 of title 18, United States Code,
			 as added by section 2.
			(b)RequirementsIn carrying out this section, the United
			 States Sentencing Commission shall—
				(1)ensure that the sentencing guidelines,
			 policy statements, and official commentary reflect the serious nature of the
			 offenses described in section 554 of title 18, United States Code, and the need
			 for aggressive and appropriate law enforcement action to prevent such
			 offenses;
				(2)provide adequate base offense levels for
			 offenses under such section;
				(3)account for any aggravating or mitigating
			 circumstances that might justify exceptions, including—
					(A)the use of a tunnel or passage described in
			 subsection (a) of such section to facilitate other felonies; and
					(B)the circumstances for which the sentencing
			 guidelines currently provide applicable sentencing enhancements;
					(4)ensure reasonable consistency with other
			 relevant directives, other sentencing guidelines, and statutes;
				(5)make any necessary and conforming changes
			 to the sentencing guidelines and policy statements; and
				(6)ensure that the sentencing guidelines
			 adequately meet the purposes of sentencing set forth in section 3553(a)(2) of
			 title 18, United States Code.
				
